After Remand from the Supreme Court

PER CURIAM.
The Alabama Supreme Court has reversed this court’s judgment of January 12, 2001, and has remanded the case. Ex parte S.C.W., 826 So.2d 844 (Ala.2001). In accordance with the Alabama Supreme Court’s opinion, the judgment of the trial court is reversed, and the case is remanded for that court to “vacate the judgment of adoption, to hold a contested hearing pursuant to § 26-10A-24, and to conduct any further necessary proceedings that are consistent with [the Alabama Supreme Court’s] opinion. In light of this conclusion, those further proceedings should include a reevaluation of the sanctions entered against the biological father’s attorneys.” Id., at 852.
REVERSED AND REMANDED WITH INSTRUCTIONS.
YATES, P.J., and CRAWLEY, THOMPSON, PITTMAN, and MURDOCK, JJ., concur.